Title: Martha A. C. Lewis Monroe to Thomas Jefferson, 6 August 1815
From: Monroe, Martha A. C. Lewis
To: Jefferson, Thomas


          My Dear
Uncle Salem
Kentucky August 6th
1815
          Some time
has elapsed since we have been favoured with a line from you, or indeed any of
our friends, except My Father, Feeling quite anxious to hear from you, And at
the same time knowing it to be my duty to write to you as an Uncle I take the
liberty of forwarding a few lines by My friend. Yea and a friend to Mankind
Mr Woods  who has
promised to deliver it himself I have written
Cousin Martha Randolph three times and have not received a line from you since
I have been in Kentucky, it is dear Uncle a moral imposible for me to
describbe to you the hart rending troubles we have
experienced since we left Virginia I dare say you are not unapprised of some of
it, However since the 21 of April last I have been some what happier, as on the
evining of that day, I maried a Man who has been as Kind to me as you can
posibley conceive, we are quite poor but happy Mr Woods can tell you as much or more than I can write
concerning him Mr Woods
dear Uncle the last time he was in virginia suggested that you wished to send
some money for our benifits, If so you will be so good as to send by Mr Woods My friend as there
there will be certainty
of receiving what you send, A few day before Marage My husband met with a loss
to loose all he owned by fire, therefore I cannot
sew shew our
surcemstances more planely
          With due Respect I remain your affectionateM A C
Lewis
Monroe
        